Reason for Allowance
The applicant amended claims 1 and 7 in the amendment received on 12/9/2021.

Claims 1-18 and 20 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Venkatesh, U.S. No. 20120063641) does not teach nor suggest in detail “update the residual matrix R by iteratively solving an objective function, wherein the objective function comprises the residual matrix R; use the updated residual matrix R to rank a set of possible anomalies by assigning an anomaly score to each of the plurality of instances, wherein the anomaly score corresponds to a degree of abnormality of the plurality of instances; and detect a subset of anomalous instances from the plurality of instances, wherein the subset of anomalous instances is associated with the highest degree of abnormality in the attributed network, and is based on instances ranked highest according to their assigned anomaly score, wherein the subset of anomalous instances are rare and differ singularly from the majority reference instances of the plurality of instances, and wherein the objective function includes a scalar parameter to balance contribution of reconstruction of the set of attributes and network modeling” in combination with all the elements of each independent claim as 
The above features in conjunction with all other limitations of the dependent and independent claims 1-18 and 20 are hereby allowed.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
	Claims 1-18 and 20 are allowed (renumbered 1-19).

Cancelled claims
	Claim 19 are cancelled without prejudice or disclaimer.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
1/14/2022

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447